lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
HARR|SON DlVlSlON

JACQU|E ALBR|GHT, lndividua||y, and as

Parent and Next Friend of T PLA|NT|FF

V. CASE NO. 3:17-CV-3075

MOUNTA|N HOME SCHOOL DlSTR|CT DEFENDANT
OP|N|ON AND ORDER

 

Current|y before the Court are P|aintiff Jacquie A|bright’s Motion for Judgment on
the Record (Doc. 25) and Memorandum Brief (Doc. 26) in Support, Defendant l\/|ountain
Home Schoo| District’s (“the District") Response (Doc. 33), and Ms. A|bright’s Rep|y (Doc.
36). For the reasons given below, lVls. A|bright’s |Vlotion is DEN|ED, and her Comp|aint
is D|SMlSSED W|TH PREJUD|CE.

This case is the latest in a series of lawsuits between iV|s. A|bright, on behalf of her
disabled child, and the District, where her child is enrolled as a student. (Ms. A|bright’s
child will be referred to as “Student" throughout this Opinion and Order.) Of those
lawsuits, this is the second one to make it into federal court; the other four all appear to
have been resolved at the state administrative level, whether through settlement or
dismissal The previous federal lawsuit (“A/bright l") Was heard in this Court and ultimately
resolved on summary judgment in the District’s favor. See Albright l, 2017 W`L 2880853
(W.D. Ark. July 5, 2017). That ruling is currently on appeal in the Eighth Circuit.

This case, as with Albright I, involves claims brought under the individuals with
Disabilities Education Act (“`IDEA”), 20 U.S.C. § 1400 et seq. As the Court explained in

Albright l, the -|DEA requires that:

[T]he District must provide [Student] with a free appropriate public education
(“FAPE"), id. at § 1412(a)(1), which includes special education and related
services in conformity with an individualized education program (“|EP"), id.
at § 1401(9)(D). The |DEA sets out a process by which teachers, school
officials, and a chi|d's parents should collaborate to draft an lEP that fits the
child's unique needs. See id. at § 1414(d)(1)(B).

When a parent disagrees with other members of the lEP team over what
the lEP should include, the parties may attempt to resolve the
disagreement, either through a “preliminary meeting” or through mediation.
ld. at §§ 1415(e), (f)(1)(B)(i). lf unsuccessfu|, then the parent may Hle a
complaint With the Arkansas Depa`rtment of Education to initiate a “due
process hearing.” See id. at § 1415(f)(1)(A). Fo||owing the Hearing Officer’s
decision, the losing party may appeal it by filing a lawsuit in federal court.
See id. at § 1415(i)(2)(A). And that is what happened here.

Albright l, 2017 WL 2880853, at *1.

Albright / concerned whether Student was denied a FAPE between November 15,
2013 and October 17, 2014. See id. at *2. This Court affirmed the Hearing Ofiicer‘s
decision in Albright l, ruling that Student Was not denied a FAPE during that time period.
See id. at *4. The instant case picks up where Albright I left off, and concerns the time
period from October 18, 2014 through October 7, 2016. Here, as in Albright l, l\/ls. Albright
is the appellant, following a finding by the Hearing Officer that Student Was not denied a
FAPE during the relevant time period.

When a federal district court is asked to review the Hearing Officer’s decision, the
Court must “review the administrative record, hear additional evidence if requested, and
‘basing its decision on the preponderance of the evidence, . . . grant such relief as [it]
determines is appropriate."’ K.E. ex rel. K.E. v. lnde,o. Sch. Dist. No. 15, 647 F.3d 795,
803 (8th Cir. 2011) (quoting 20 U.S.C. § 1415(i)(2)(C)) (a|terations in origina|). |n so
doing, this Court “must independently determine Whether the child in question has

received a FAPE,” While also giving “due weight to agency decision-making” since the

2

Hearing Officer “had an opportunity to observe the demeanor of the witnesses and
because a district court should not substitute its own notions of sound educational policy
for those of the school authorities that it reviews.” See id. (internal alterations and.
quotation marks omitted). The centerpiece of a FAPE is the |EP. See Honig v. Doe, 484
U.S. 305, 311 (1988). “When reviewing a school district’s compliance with the |DEA, a
district court must engage in a two-part inquiry: lt must first determine whether the school
district followed the procedures set forth in the |DEA,” K.E., 647 F.3d at 804, and then it
must determine Whether the lEP Was “r_easonably calculated to enable a child to make
progress appropriate in light of the child’s circumstances," Endrew F. ex rel. Joseph F. v.
Doug/as Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001 (2017); see also K.E., 647 F.3d at
804.. “lf these requirements are met, the school district has complied with the obligations
imposed by Congress and the courts can require no more.” K.E., 647 F.3d at`804 (quoting
Bd. of Educ. v. Rowley, 458 U.S. 176, 207 (1982)) (internal alterations omitted). However,
even if a school district failed in some manner to follow the procedures set forth in the
|DEA, the reviewing court should not set aside the lEP unless “the procedural
inadequacies compromised the pupi|’s right to an appropriate education, seriously
hampered the parent’s opportunity to participate in the formulation process, or caused a
deprivation of educational benefits.”‘ See id. at 804~05 (quoting Sch. Bd. of lndep. Sch.
Dist.’ No. 11 v. Reno/Iett, 440 F.3d 1007, 1011 (8th Cir. 2006)) (internal alterations
omitted). l

I\/|s. A|bright’s Brief identifies a litany of alleged procedural violations, which she
contends cumulatively amount to a substantive denial of a FAPE for Student. See R.E.

v. N. Y.C. Dep’t of Educ., 694 F.3d 167, 190 (2d Cir. 2012) (“Multip|e procedural violations

may cumulatively result in‘ the denial of a FAPE even if the violations considered
individually do not."). A|l of those alleged procedural violations appear to relate in some
way or another to the issue of Whether Student should have received a new functional
behavioral assessment (“FBA”) and Whether Student’s lEP should have included a new
behavioral intervention plan (“BlP”), to deal with maladaptive behaviors that Student was
exhibiting at school.

The Court would first observe that the District was not required under the |DEA to
conduct a new FBA or to include a new B|P in Student’s |EP, because Student was never '
' removed from her then-current educational placement for more than ten school days for
misbehavior that was a manifestation of her disability, see 34 C.F.R. § 300.530(f)(1), and
was never placed in an alternative educational placement due to behavior involving
weapons, drugs, or the infliction of serious bodily injury on another person, see 34 C.F.R.
§ 300.530(9). Rather, thelEP team was simply required to “consider the use of positive
behavioral interventions and supports, and other strategies” to address Student’s
behavior, to the extent that Student’s behavior “impede[d] the chi|d’s learning or that of
others." See 20 U.S.C. § 1414(d)(3)(B)(i) (emphasis added). So to the extent that l\/ls.
Albright alleges it was a procedural violation for the District not to conduct a new FBA or
develop a B|P, see, e.g., Doc. 26, pp. 16, 18, the Court believes she is incorrect.

Student’s |EPs for the 2015-16 and 2016-17 school years stated that Student’s
behavior was not impeding her learning. See AR3045, AR3255.1 |Vls. Albright contends

that these statements Were incorrect, and that their wrongness constitutes a procedural

 

1 This Opinion and Order’s citations to the administrative record will take the form of
“AR[page number].”

violation of the |DEA. See Doc. 26, pp. 14, 20. She bases this allegation on daily
observation notes that the District provided her, Which documented, among other things,
various instances of misbehavior on the part of Student such as throwing things, climbing
on equipment, screaming, and banging her head on a table. See id. at 13, 18-19. Thus,
she infers the District “Was not harvesting data from these notes that could be used to
measure progress toward behavior goals,”‘Which she says constitutes an additional
procedural violation of the |DEA. See id. k

But this ignores the fact that prior to development of Student’s 2015-16 '|EP, |Vls.
Albright rejected the District’s proposal that a Board Certified Behavior Ana|yst named
Susanne Belk conduct an FBA and develop a B|P for Student. See AR3239. A school
district “[m]ust obtain informed parental consent . . . prior to conducting any reevaluation
of a child With a disability.” See 34 C.F.R. § 300.300(0)(1)(i). However, lVls. Albright
contends that the District “used Parent’s refusal to consent to Belk conducting the FBA
as an excuse to . . . argue the Parent prevented them from conducting an FBA or
approving a B|P they secret/y didn’t feel Was needed and never intended to do,” and that
this too Was a procedural violation of the |DEA. See Doc. 26, p. 17 (emphasis in origina|).
But this ignores the fact that the District then went ahead and had l\/ls. Belk conduct an
evaluation and prepare a report anyway, complete with recommendations for behavior
management See AR3151-57. However, |Vls. Albright contends that this too was a
procedural violation, because she alleges the District did not follow the proper “consent
override” procedures by pursuing mediation or filing a due process complaint See 34
C.F.R. § 300.300(a)(3)(i); Doc. 26, p. 18. Finally, and relatedly, |\/ls. Albright argues that

the District committed a procedural violation of the |DEA by declining to employ “consent

override” procedures to include an FBA and B|P in Student’s FAPE over and against i\/is.
A|bright’s consent.2 See Doc. 26, pp. 20-21.

A|though the Court initially set a hearing to be held on these matters on November
6, 2018, the Court has determined now that the record is already sufficiently clear to
enable it to rule without receiving any further oral argument. The Court finds that none of
the alleged procedural violations, except possibly one, are supported by a preponderance
of the evidence in the administrative record. Rather, it is very clear from the record that
the District regularly provided i\/|s. Albright notice of lEP meetings, was in nearly constant
communication with Ms. Albright about Student’s behavioral issues, and that Ms. Albright
refused to consent to an FBA proposed by the District. And even if it was a procedural
violation for the District to have Ms. Belk eventually conduct an evaluation of Student over
Ms. A|bright’s wishes without first filing a formal due process complaint, the Court finds
that this procedural shortcoming made no substantive difference in the end; such a due
process complaint surely would have resulted in a ruling favorable to the District on the

matter, because “[e]very court to consider the |DEA’s reevaluation requirements has

 

2 it is a rare and perhaps altogether unique occasion for the undersigned to preside over
a lawsuit in which a plaintiff complains of a defendant's decision not to sue the plaintiff.
in Albright l this Court noted the existence of “a long history of bad blood” between these
parties, see 2017 WL 2880853, at *2, as well as the “profoundiy toxic lack of trust”
between them, see id. at *4. The Court also observed in that case that “[i]t is also
undoubtedly true that Ms. Albright disagrees with other members of [Student]’s lEP team
about what [Student]’s true academic potential is.” See id. The Court would echo all of
those observations again now. The Court is left with the distinct impression that literally
the only way the District could have avoided this lawsuit would have been to turn the lEP
team effectively into a team of one-consisting solely of Ms. Albright-and to consent in
every single respect, whether material or immateriai, to i\/is. A|bright’s lEP wishes. But
that is not what the |DEA requires Rather, an lEP team must include not only the parents
of the child with a disability, but also educators and school officiais, along with other
individuals, see 20 U.S.C. § 1414(d)(1)(B), and “co|laboration between lEP Team
members” is an explicit goal of the |DEA, see id. at § 1414(d)(5)(B)(iv).

6

concluded if a student’s parents want [her] to receive special education under |DEA, they
must allow the school itself to reevaluate the student and they cannot force the school to
rely solely on an independent evaluation." G.J. v. Muscogee Cnty. Sch. Dist., 668 F.3d
1258, 1263-64 (11th Cir. 2012). Thus, the Court finds by a preponderance of the
evidence that any such procedural inadequacy did not “compromise[] the pupil’s right to
an appropriate education, seriously hamper[] the parent’s opportunity to participate in the
[lEP] formulation process, or cause|] a deprivation of educational benefits.” K.E. ex rel.
K.E. v. lndep. Sch. Dist. No. 15, 647 F.3d 795, 804-05 (8th Cir. 2011).

The Court further finds by a preponderance of the evidence that Student’s lEPs
during the relevant period were “reasonably calculated to enable [Student] to make
progress appropriate in light of the chi|d’s circumstances,” Endrew F. ex rel. Joseph F. v.
Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001 (2017), especially given the evidence
in the record that Student “made great progress . . . in the areas of syntax, grammar, play
and [|eisure], social interaction, group instruction, classroom routines, [genera|ized]
responding, reading and math," see AR3296, and in light of Ms. Belk’s testimony about
the social skills training that Student received during the relevant period, see AR 1348-
54, and her report's recommendation that Student “[c]ontinue with [her] current behavior
management plan," see AR 3156.

|T lS THEREFORE ORDERED that Plaintiff Jacquie A|bright’s lViotion for
Judgment on the Record (Doc. 25) is DEN|ED, and her Comp|aint (Doc. 1) is D|SM|SSED

W|TH PREJUD|CE. Judgment will enter contemporaneously with this Order.

..,.i!i

iT |S SO ORDERED on this b day of Nov

mo HYL. Rooks
uNi ED ATEs olsTRicTJuDGE

  

 
 

